DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following FINAL office action is in response to Applicant communication filed on 11/19/2021 regarding application 15/405,944. In Applicant’s amendment:
Claims 1, 3, 7-9, 14-16 and 19-20 have been amended.
	Claims 1-20 are currently pending and have been rejected.

Response to Amendments
2.		Applicant’s amendment filed on 11/19/2021 necessitated new grounds of rejection in this office action.

Response to Arguments
3.		Applicant’s arguments, see pages 8-16, filed on 11/19/2021, with respect to the 35 U.S.C. § 103 Claim Rejections for Claims 1-2, 4-15 and 17-20 have been fully considered and is not persuasive. 
The 35 U.S.C. § 103 rejection of Claims 1-2, 4-15 and 17-20 from the previous non-final office action dated 08/19/2021 is amended according to new grounds of rejection. Therefore this argument is moot.

Response to Prior Art Arguments
4.		Applicant’s prior art arguments with respect to Claims 1-20 have been fully considered, but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
5.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the 

6.		Claims 1-2, 4-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application (US 2011/0270663 A1) to Jones, and in view of US Patent Application (US 2014/0278746 A1) to Kolowich.
Regarding Independent Claim 1, Jones method for determining audience interest levels during presentation based on user device activity teaches the following:
- receiving, by a computing device (see at least Jones: ¶ [0080] & Fig. 1) and from a network device (see at least Jones: Fig. 1 & Fig. 4.) associated with a presentation room (see at least Jones: [0141]. Jones notes in FIGS. 13 & 14 illustrates “a conference interface in which the virtual location comprises a conference room environment with the participants 104 arranged around the conference table.” See also Fig. 1 of Jones.), network communications information for a plurality of user devices during a presentation that is taking place in a presentation room (see at least Jones: ¶ [0079] & ¶ [0186]. Jones notes that “the network(s) 110 may support wired and/or wireless communication via any suitable protocols, including, for example, the Internet, the Public Switched Telephone Network (PSTN), cellular or mobile network(s), local area network(s), wide area network(s), or any other suitable communication infrastructure. The client devices 102 a-102 c may be associated with participants 104 a-104 c, respectively, of the audio conference, and the client device 102 d may be associated with a host 104 d of the audio conference.” Also at ¶ [0125]: “The response 2722 may include, for example, links to the resources 2714 (e.g., resource identifier 2916, a URL) or the actual information embodying the resources 2714. At block 3010, the resources 2714 are provided to one or more of the computing devices 102.”)
- determining, by the computing device (see at least Jones: ¶ [0080] & Fig. 1), a location of each of the plurality of user devices (see at least Jones: ¶ [0103] & ¶ [0129]. Jones notes that “each participant 104 in an audio conference 114 may be identified with a unique participant identifier 3802 and may include any of the following, or other, parameters; a name 3804; a title 3806; an email address 3808; a phone number 3810; a resident and/or home address 3812; a current location 3814 (which may be obtained by GPS coordinates from the client device, from an IP address, etc.”) based on connection signal strength information between each of the plurality of user devices and the network device (see at least Jones: ¶ [0103] & ¶ [0209]. Jones notes that the client device 102 may include a GPS transceiver that acquires GPS signals. When the client device 102 accesses the conferencing system 106, the GPS coordinates may be passed to the location-based module(s) 408. The conferencing system 106 may also obtain caller ID information in the manner described herein. Also at ¶ [0209]: “The mobile telephone 5200 includes a microphone 5202 and various hardware keys, including, for example, a scroll button 5204 for navigating the GUI 132. The mobile telephone 5200 includes a notification bar 5208 for displaying system information, such as, signal strength icon 5210, battery level icon 5212, or any other system of application information.”)
- determining, by the computing device (see at least Jones: ¶ [0080] & Fig. 1) and based on the location of each of the plurality of user devices (see at least Jones: ¶ [0103] & ¶ [0129]. Jones notes that “each participant 104 in an audio conference 114 may be identified with a unique participant identifier 3802 and may include any of the following, or other, parameters; a name 3804; a title 3806; an email address 3808; a phone number 3810; a resident and/or home address 3812; a current location 3814 (which may be obtained by GPS coordinates from the client device, from an IP address, etc.”), a selected group of the plurality of user devices (see at least Jones: ¶ [0180] & Fig. 1. Jones notes that a group 3222 may be defined for a group or network of members 3201. For example, a member 3201 may define a group to be a fan club for a particular band. The social networking website 3106 would maintain a group 3222 for that fan club, which might include information about the band, media content (e.g., songs or music videos) by the band, and discussion boards on which members 3201 of the group may comment about the band. See also Jones at ¶ [0083].), the selected group being user devices of the plurality of user devices that are located in the presentation room (see at least Jones: ¶ [0083] & Fig. 1. Jones notes that “the virtual conference location 118 comprises a computer-simulated conference location that is presented to the client devices 102. The virtual conference location 118 may be presented to the participants 104 a-104 d via a graphical user interface 132. The virtual conference location 118 may store in an associated memory various forms of data for managing and presenting the computer-simulated conference locations.”  The participants 104 may customize a virtual location view 124 or other aspects of the conference interface, in which case the system may present different location views 124 across the client devices 102. )
- monitoring, by the computing device (see at least Jones: ¶ [0080] & Fig. 1), the network communications information at the network device from each of the plurality of user devices during the presentation (see at least Jones: Fig. 33 & ¶ [0187]. Jones notes that “the action logger 3316 is capable of receiving communications from the web server 3104 about member actions on and/or off the social networking website 3106. The action logger 3316 populates the action log 3312 with information about member actions to track them.” Also at ¶ [0108] & Fig. 1: Based on the location information, “the conference interface may customize the presentation of the interface with location-based information associated with one or more participants 104. For example, the conferencing system 106 may provide a unique conference interface to each participant 104 based on the participant's corresponding location.”)
- determining, by the computing device (see at least Jones: ¶ [0080] & Fig. 1), user device activity for each of the plurality of user devices based on the monitored network communications information (see at least Jones: ¶ [0125] & ¶ [0187]. Jones notes that “the action logger 3316 is capable of receiving communications from the web server 3104 about member actions on and/or off the social networking website 3106. The action logger 3316 populates the action log 3312 with information about member actions to track them.” At ¶ [0125]: “The response 2722 may include, for example, links to the resources 2714 (e.g., resource identifier 2916, a URL) or the actual information embodying the resources 2714. At block 3010, the resources 2714 are provided to one or more of the computing devices 102.” At ¶ [0134]: “It should be appreciated, however, that the participant identifier 3802 may be determined based on any available information, including, for example, the participant's originating telephone number, an IP address, a social networking profile, or a request from the computing device 102 (e.g., URL).”)
Jones method for determining audience interest levels during presentation based on user device activity doesn’t explicitly teach the following:
- determining, by the computing device and based on the user device activity, a respective audience interest score for each of the plurality of user devices in the selected group;
- generating, by the computing device, a report representing the audience interest scores;
- displaying, by the computing device, the report
Kolowich however in the analogous art for determining audience interest levels during presentation based on user device activity teaches the following:
- determining, by the computing device (see at least Kolowich: Figs. 1A-1B) and based on the user device activity, a respective audience interest score (see at least Kolowich: ¶ [0068]. Kolowich teaches that once a viewer has completed watching a subject tracking system presentation or if the viewer has ended their session, tracking data 432 and registration data 434 may be sent to a marketing automation system. The information may include an identifier, email address, cookie, presentation title, engagement score (0-10 calculated based on a variety of factors) and any other session information that may be relevant to trigger follow-up actions by the Marketing Automation System.) for each of the plurality of user devices in the selected group (see Kolowich: ¶ [0077-0079]; Fig. 3; Fig. 6G. Kolowich notes during the correlation between the user device activity containing the URL tags, IP address and cookie ID with the content of the presentation such as “Secrets of Content Marketing”. Also Kolowich notes determining user device activity for the plurality of user devices such as URL tags, IP address of user device and cookie ID. FIGS. 6E, 6F, and 6G show different ways in which tracking registration form data is reported to the content provider using the presentation production client 110-1, 110-2.).
- generating, by the computing device (see at least Kolowich: Figs. 1A-1B), a report representing the audience interest scores (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking system presentation 300 may be configured so that downloadable track reports are generated, which show how each viewer interacted with their respective presentations.  A report in Fig. 4C depicts audience interest scores or engagement scores 426.)
- displaying, by the computing device (see at Kolowich: Figs. 1A-1B), the report (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking system presentation 300 may be configured so that downloadable track reports are generated, which show how each viewer interacted with their respective presentations. FIG. 4C shows an example track report preview 420. The tracking report 420 lists the most recent unique viewers of a subject tracking system presentation. In the example report preview 420 shown in FIG. 4C, the date 422, viewer ID 424, engagement score 426, video playback % 428, and slides viewed % 429 are listed for each unique viewer of the subject tracking system presentation.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Jones method to determining, by the computing device and based on the user device activity, a respective audience interest score for each of the plurality of user devices in the selected group; generating, by the computing device, a report representing the audience interest scores & displaying, by the computing device, the report of Kolowich, in order for the presentation being able to be configured to facilitate tracking of the user clickstream data by configuring the tracking system presentation using a key reference link. By offering a key reference link during playback of the tracking system presentation, the system may have the ability to measure the quality of the user's engagement, which can be factored into the engagement score to trigger actions in the third party marketing automation system (see at least Kolowich: ¶ [0007]).
Further, the claimed invention is merely a combination of old elements in a similar field Kolowich, the results of the combination were predictable.

Regarding Independent Claim 14, Jones computer program product for determining audience interest levels during presentation based on user device activity teaches the following:
- the computer program product comprising a computer readable storage medium having program instructions embodied therewith (see at least Jones: ¶ [0263] & Fig. 1), the program instructions executable by a computing device (see at least Jones: ¶ [0080] & Fig. 1.) to cause the computing device (see at least Jones: ¶ [0080] & Fig. 1.) to:
- receive, from a network device (see at least Jones: Fig. 1 & Fig. 4.) associated with the presentation room (see at least Jones: ¶ [0141]. Jones notes in FIGS. 13 & 14 illustrates “a conference interface in which the virtual location comprises a conference room environment with the participants 104 arranged around the conference table.” See also Fig. 1 of Jones.), hosting a local area network (LAN) (see at least Jones: ¶ [0079] & Fig. 1. Jones notes that “the network(s) 110 may support wired and/or wireless communication via any suitable protocols, including, for example, the Internet, the Public Switched Telephone Network (PSTN), cellular or mobile network(s), local area network(s), wide area network(s), or any other suitable communication infrastructure.”), user device network traffic information for a plurality of user devices connected to the LAN during the presentation (see at least Jones: ¶ [0125] & ¶ [0187]. Jones notes that “the action logger 3316 is capable of receiving communications from the web server 3104 about member actions on and/or off the social networking website 3106. The action logger 3316 populates the action log 3312 with information about member actions to track them.” At ¶ [0125]: “The response 2722 may include, for example, links to the resources 2714 (e.g., resource identifier 2916, a URL) or the actual information embodying the resources 2714. At block 3010, the resources 2714 are provided to one or more of the computing devices 102.” At ¶ [0134]: “It should be appreciated, however, that the participant identifier 3802 may be determined based on any available information, including, for example, the participant's originating telephone number, an IP address, a social networking profile, or a request from the computing device 102 (e.g., URL).”)
- determine a location of each of the plurality of user devices (see at least Jones: ¶ [0103] & ¶ [0129]. Jones notes that “each participant 104 in an audio conference 114 may be identified with a unique participant identifier 3802 and may include any of the following, or other, parameters; a name 3804; a title 3806; an email address 3808; a phone number 3810; a resident and/or home address 3812; a current location 3814 (which may be obtained by GPS coordinates from the client device, from an IP address, etc.”)  based on connection signal strength information between each of the plurality of user devices and the network device (see at least Jones: ¶ [0103] & ¶ [0209]. Jones notes that the client device 102 may include a GPS transceiver that acquires GPS signals. When the client device 102 accesses the conferencing system 106, the GPS coordinates may be passed to the location-based module(s) 408. The conferencing system 106 may also obtain caller ID information in the manner described herein. Also at ¶ [0209]: “The mobile telephone 5200 includes a microphone 5202 and various hardware keys, including, for example, a scroll button 5204 for navigating the GUI 132. The mobile telephone 5200 includes a notification bar 5208 for displaying system information, such as, signal strength icon 5210, battery level icon 5212, or any other system of application information.”)
- determine, based on the location of each of the plurality of user devices (see at least Jones: ¶ [0103] & ¶ [0129]. Jones notes that “each participant 104 in an audio conference 114 may be identified with a unique participant identifier 3802 and may include any of the following, or other, parameters; a name 3804; a title 3806; an email address 3808; a phone number 3810; a resident and/or home address 3812; a current location 3814 (which may be obtained by GPS coordinates from the client device, from an IP address, etc.”), a selected group of the plurality of user devices (see at least Jones: ¶ [0180] & Fig. 1. Jones notes that a group 3222 may be defined for a group or network of members 3201. For example, a member 3201 may define a group to be a fan club for a particular band. The social networking website 3106 would maintain a group 3222 for that fan club, which might include information about the band, media content (e.g., songs or music videos) by the band, and discussion boards on which members 3201 of the group may comment about the band. See also Jones at ¶ [0083].), the selected group being user devices of the plurality of user devices that are located in the presentation room (see at least Jones: ¶ [0083] & Fig. 1. Jones notes that “the virtual conference location 118 comprises a computer-simulated conference location that is presented to the client devices 102. The virtual conference location 118 may be presented to the participants 104 a-104 d via a graphical user interface 132. The virtual conference location 118 may store in an associated memory various forms of data for managing and presenting the computer-simulated conference locations.”  The participants 104 may customize a virtual location view 124 or other aspects of the conference interface, in which case the system may present different location views 124 across the client devices 102. )
- monitor the user device network traffic information at the network device from each of the plurality of user devices during the presentation (see at least Jones: Fig. 33 & ¶ [0187]. Jones notes that “the action logger 3316 is capable of receiving communications from the web server 3104 about member actions on and/or off the social networking website 3106. The action logger 3316 populates the action log 3312 with information about member actions to track them.” Also at ¶ [0108] & Fig. 1: Based on the location information, “the conference interface may customize the presentation of the interface with location-based information associated with one or more participants 104. For example, the conferencing system 106 may provide a unique conference interface to each participant 104 based on the participant's corresponding location.”)
- determine user device activity for each of the plurality of user devices based on the monitored user device network traffic information (see at least Jones: ¶ [0125] & ¶ [0187]. Jones notes that “the action logger 3316 is capable of receiving communications from the web server 3104 about member actions on and/or off the social networking website 3106. The action logger 3316 populates the action log 3312 with information about member actions to track them.” At ¶ [0125]: “The response 2722 may include, for example, links to the resources 2714 (e.g., resource identifier 2916, a URL) or the actual information embodying the resources 2714. At block 3010, the resources 2714 are provided to one or more of the computing devices 102.” At ¶ [0134]: “It should be appreciated, however, that the participant identifier 3802 may be determined based on any available information, including, for example, the participant's originating telephone number, an IP address, a social networking profile, or a request from the computing device 102 (e.g., URL).”)
Jones computer program product for determining audience interest levels during presentation based on user device activity doesn’t explicitly teach the following:
- determine a correlation between the user device activity and content of the presentation;
- generate, for the selected group, audience interest scores representing the correlation;
- generate a report representing the audience interest scores;
- display the report 
	Kolowich however in the analogous art for determining audience interest levels during presentation based on user device activity teaches the following:
- determine a correlation between the user device activity and content of the presentation (see at least Kolowich: ¶ [0077-0079]; Fig. 3; Fig. 6G. Kolowich notes during the correlation between the user device activity containing the URL tags, IP address and cookie ID with the content of the presentation such as “Secrets of Content Marketing”. Also Kolowich notes determining user device activity for the plurality of user devices such as URL tags, IP address of user device and cookie ID. FIGS. 6E, 6F, and 6G show different ways in which tracking registration form data is reported to the content provider using the presentation production client 110-1, 110-2.)
- generate, for the selected group, audience interest scores representing the correlation (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking data 432 may be generated in response to selecting one of the view buttons 442-1, 404-2, 404-3, . . . 404-n of the central interface 400 of FIG. 4A. The chart on the left shows the number of views 412 the presentation received for each day during the past 30 days. The pie chart on the right is an engagement heat map 414. This pie chart 414 shows the proportion of viewers who earned different engagement scores from 1 to 10, grouped in “Low,” “Medium,” and “High” categories. The engagement scores or interest scores are compared according to video playback % and slides viewed % for example, in Fig. 4C.).
- generate a report representing the audience interest scores (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking system presentation 300 may be configured so that downloadable track reports are generated, which show how each viewer interacted with their respective presentations.  A report in Fig. 4C depicts audience interest scores or engagement scores 426.)
- display the report (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking system presentation 300 may be configured so that downloadable track reports are generated, which show how each viewer interacted with their respective presentations. FIG. 4C shows an example track report preview 420. The tracking report 420 lists the most recent unique viewers of a subject tracking system presentation. In the example report preview 420 shown in FIG. 4C, the date 422, viewer ID 424, engagement score 426, video playback % 428, and slides viewed % 429 are listed for each unique viewer of the subject tracking system presentation.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Jones computer program product to determine a correlation between the user device activity and content of the presentation & generate, for the selected group, audience interest scores representing the correlation & generate a report representing the audience interest scores & display the report of Kolowich, in order for the presentation being able to be configured to facilitate tracking of the user clickstream data by configuring the tracking system presentation using a key reference link. By offering a key reference link during playback of the tracking system presentation, the system may have the ability to measure the quality of the user's engagement, which can be factored into the engagement score to trigger actions in the third party marketing automation system (see at least Kolowich: ¶ [0007]).
Further, the claimed invention is merely a combination of old elements in a similar field for determining audience interest levels during presentation based on user device activity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kolowich, the results of the combination were predictable.

Regarding Independent Claim 19, Jones system for determining audience interest levels during presentation based on user device activity teaches the following:
- a CPU (see at least Jones: Fig. 4 & ¶ [0087]. Jones notes at Fig. 4 one or more processors 402.) a computer readable memory (see at least Jones: Fig. 4 & ¶ [0087]. Jones notes at Fig. 4 memory 404.) and a computer readable storage medium associated with a computing device  (see at least Jones: Fig. 4 & ¶ [0263]. Jones notes that “the logical functions may be embodied in any computer readable medium for use by or in connection with an instruction execution system, apparatus, or device.”)
- program instructions to receive criteria for scoring audience interest levels of a presentation based on user device activity (see at least Jones: ¶  [0245] & ¶ [0259]. Jones notes that “the reward server 6510 receives indicia of one or more participant acts worthy of a corresponding unit score in the reward program from the client device(s) 102 and/or the conferencing system 106.” Also at ¶ [0259]: “The reward server 6810 receives indicia of one or more participant acts worthy of a corresponding unit score in the reward program from the client device(s) 102 and/or the conferencing system 106. Such acts may include the duration that an identified participant is connected to the audio conference, the duration that an identified participant is speaking during the course of the audio conference, posting information via the browser 3110 to a shared resource, assisting other participants to the audio conference, receiving positive feedback from a conference host.”)
- program instructions to obtain, during the presentation, user device network activity information for a plurality of user devices (see at least Jones: ¶ [0125] & ¶ [0187]. Jones notes that “the action logger 3316 is capable of receiving communications from the web server 3104 about member actions on and/or off the social networking website 3106. The action logger 3316 populates the action log 3312 with information about member actions to track them.” At ¶ [0125]: “The response 2722 may include, for example, links to the resources 2714 (e.g., resource identifier 2916, a URL) or the actual information embodying the resources 2714. At block 3010, the resources 2714 are provided to one or more of the computing devices 102.” At ¶ [0134]: “It should be appreciated, however, that the participant identifier 3802 may be determined based on any available information, including, for example, the participant's originating telephone number, an IP address, a social networking profile, or a request from the computing device 102 (e.g., URL).”)
- program instructions to determine a location of the plurality of user devices (see at least Jones: ¶ [0103] & ¶ [0129]. Jones notes that “each participant 104 in an audio conference 114 may be identified with a unique participant identifier 3802 and may include any of the following, or other, parameters; a name 3804; a title 3806; an email address 3808; a phone number 3810; a resident and/or home address 3812; a current location 3814 (which may be obtained by GPS coordinates from the client device, from an IP address, etc.”) based on connection signal strength information between each of the plurality of user devices and a network device (see at least Jones: ¶ [0103] & ¶ [0209]. Jones notes that the client device 102 may include a GPS transceiver that acquires GPS signals. When the client device 102 accesses the conferencing system 106, the GPS coordinates may be passed to the location-based module(s) 408. The conferencing system 106 may also obtain caller ID information in the manner described herein. Also at ¶ [0209]: “The mobile telephone 5200 includes a microphone 5202 and various hardware keys, including, for example, a scroll button 5204 for navigating the GUI 132. The mobile telephone 5200 includes a notification bar 5208 for displaying system information, such as, signal strength icon 5210, battery level icon 5212, or any other system of application information.”)
- program instructions to determine, based on the location of each of the plurality of user devices (see at least Jones: ¶ [0103] & ¶ [0129]. Jones notes that “each participant 104 in an audio conference 114 may be identified with a unique participant identifier 3802 and may include any of the following, or other, parameters; a name 3804; a title 3806; an email address 3808; a phone number 3810; a resident and/or home address 3812; a current location 3814 (which may be obtained by GPS coordinates from the client device, from an IP address, etc.”), a selected group of the plurality of user devices (see at least Jones: ¶ [0180] & Fig. 1. Jones notes that a group 3222 may be defined for a group or network of members 3201. For example, a member 3201 may define a group to be a fan club for a particular band. The social networking website 3106 would maintain a group 3222 for that fan club, which might include information about the band, media content (e.g., songs or music videos) by the band, and discussion boards on which members 3201 of the group may comment about the band. See also Jones at ¶ [0083].), the selected group being user devices of the plurality of user devices that are located in the presentation room (see at least Jones: ¶ [0083] & Fig. 1. Jones notes that “the virtual conference location 118 comprises a computer-simulated conference location that is presented to the client devices 102. The virtual conference location 118 may be presented to the participants 104 a-104 d via a graphical user interface 132. The virtual conference location 118 may store in an associated memory various forms of data for managing and presenting the computer-simulated conference locations.”  The participants 104 may customize a virtual location view 124 or other aspects of the conference interface, in which case the system may present different location views 124 across the client devices 102. )
 - program instructions to monitor the user device network activity information at the network device from each of the plurality of user devices in real-time during the presentation (see at least Jones: Fig. 33 & ¶ [0187]. Jones notes that “the action logger 3316 is capable of receiving communications from the web server 3104 about member actions on and/or off the social networking website 3106. The action logger 3316 populates the action log 3312 with information about member actions to track them.” Also at ¶ [0108] & Fig. 1: Based on the location information, “the conference interface may customize the presentation of the interface with location-based information associated with one or more participants 104. For example, the conferencing system 106 may provide a unique conference interface to each participant 104 based on the participant's corresponding location.” Also at ¶ [0118]: “The computer system 2700 for providing real-time resources 2714 to participants 104. The real-time resources 2714 are identified based on the content being discussed in the audio conference 114 and provided to the participants 104 during the audio conference 114 via the conference interface.”)
- program instructions to determine user device activity for the plurality of user devices based on the monitored user device network activity information (see at least Jones: ¶ [0125] & ¶ the action logger 3316 is capable of receiving communications from the web server 3104 about member actions on and/or off the social networking website 3106. The action logger 3316 populates the action log 3312 with information about member actions to track them.” At ¶ [0125]: “The response 2722 may include, for example, links to the resources 2714 (e.g., resource identifier 2916, a URL) or the actual information embodying the resources 2714. At block 3010, the resources 2714 are provided to one or more of the computing devices 102.” At ¶ [0134]: “It should be appreciated, however, that the participant identifier 3802 may be determined based on any available information, including, for example, the participant's originating telephone number, an IP address, a social networking profile, or a request from the computing device 102 (e.g., URL).”)
Jones system for determining audience interest levels during presentation based on user device activity doesn’t explicitly teach the following:
- program instructions to compare the user device activity with the criteria;
- program instructions to generate at regular time intervals, for the selected group, audience interest scores based on the comparing;
- program instructions to weight the audience interest score from a particular one of the plurality of user devices more heavily than the audience interest score from another one of the plurality of the user devices;
- program instructions to generate a report representing the audience interest scores;
- program instructions to display the report, wherein the program instructions are stored on the computer readable storage medium for execution by the CPU via the computer readable memory 
Kolowich however in the analogous art for determining audience interest levels during presentation based on user device activity teaches the following:
- program instructions to compare the user device activity with the criteria (see at least Kolowich: ¶ [0077-0078]; Fig. 7B. Kolowich notes comparing user device activity such as visitor ID, URL tags, IP address and Cookie ID in order to generate audience interest scores such as Jerry Smith earning a 9 out of 10 by watching 93% of the video. FIG. 7B shows how tracking system presentation URL tags are reported 720 in an Excel spreadsheet report regarding tracking system presentation Form data. In the FIG. 7A example, a tag for the viewer's email address 703 has been added to tracking system presentation URL 704. FIG. 7B shows an excerpt 710 from an Excel spreadsheet report where the values captured for similar URL Tags are listed 712 for each viewer.).
- program instructions to generate at regular time intervals, for the selected group, audience interest scores based on the comparing (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking data 432 may be generated in response to selecting one of the view buttons 442-1, 404-2, 404-3, . . . 404-n of the central interface 400 of FIG. 4A. The chart on the left shows the number of views 412 the presentation received for each day during the past 30 days. The pie chart on the right is an engagement heat map 414. This pie chart 414 shows the proportion of viewers who earned different engagement scores from 1 to 10, grouped in “Low,” “Medium,” and “High” categories. The engagement scores or interest scores are compared according to video playback % and slides viewed % for example, in Fig. 4C.).
- program instructions to weight the audience interest score from a particular one of the plurality of user devices more heavily than the audience interest score from another one of the plurality of the user devices (see at least Kolowich: ¶ [0079]. Kolowich reference teaches in paragraph (0079): "An engagement score may be calculated based on any formula defined by a content provider. The content provider may be any user of the presentation production client 110-1, 110-2. The content provider may be, for example, the owner or distributor of the content included in the tracking system presentation. The content provider has the ability to configure the engagement weighting score by defining the relevant factors for the calculation, and emphasizing which factors are important, while deemphasizing others." Examiner notes that Kolowich shows the content provider can configure the audience interest score which Examiner interprets here as the engagement weighting score by emphasizing which factors are important (e.g., weighted more heavily) while also deemphasizing (e.g., weighted less heavily) among others. Also Examiner interprets that the plurality of user devices here are shown in Kolowich to be presentation production client 110-1 and presentation production client 110-2.)
- program instructions to generate a report representing the audience interest scores (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking system presentation 300 may be configured so that downloadable track reports are generated, which show how each viewer interacted with their respective presentations.  A report in Fig. 4C depicts audience interest scores or engagement scores 426.)
- program instructions to display the report (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking system presentation 300 may be configured so that downloadable track reports are generated, which show how each viewer interacted with their respective presentations. FIG. 4C shows an example track report preview 420. The tracking report 420 lists the most recent unique viewers of a subject tracking system presentation. In the example report preview 420 shown in FIG. 4C, the date 422, viewer ID 424, engagement score 426, video playback % 428, and slides viewed % 429 are listed for each unique viewer of the subject tracking system presentation.), wherein the program instructions are stored on the computer readable storage medium (see at least Kolowich: ¶ [0045-0046]. Kolowich teaches a processor routines 192 and data 194 are a computer program product, display engine (generally referenced 192), including a computer readable medium capable of being stored on a storage device 195,) for execution by the CPU (see at least Kolowich: ¶ [0038] & Fig. 1B which is a diagram of the internal structure of a computer/computing node (e.g., client processor/device/mobile phone device/tablet 150 or server computers 160) in the processing environment of FIG. 1A.) via the computer readable memory (see at least Kolowich: ¶ [0038]. Kolowich teaches memory 190 provides volatile storage for computer software instructions 192 and data 194 used to implement a software implementation of the present invention (e.g. tracking system 100 of FIG. 2A).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Jones system to program instructions to compare the user device activity with the criteria & program instructions to generate, for the selected group, audience interest scores based on the comparing & program instructions to weight the audience interest score from a particular one of the plurality of user devices more heavily than the audience interest score from another one of the plurality of the user devices & program instructions to generate a report representing the audience interest scores & program instructions to display the report, wherein the program instructions are stored on the computer readable storage medium for execution by the CPU via the computer readable memory of Kolowich, in order for the presentation being able to be configured to facilitate tracking of the user clickstream data by configuring the tracking system presentation using a key reference link. By offering a key reference link during playback of the tracking system presentation, the system may have the ability to measure the quality of the user's engagement, which can be factored into the engagement score to trigger actions in the third party marketing automation system (see at least Kolowich: ¶ [0007]).
Further, the claimed invention is merely a combination of old elements in a similar field for determining audience interest levels during presentation based on user device activity, and in the combination each element merely would have performed the same function as it did Kolowich, the results of the combination were predictable.

Regarding Dependent Claim 2, Jones / Kolowich method for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 1, above, and Jones further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- wherein network device (see at least Jones: Fig. 1.) is connected to the plurality of user devices (see at least Jones: Fig. 1 & ¶ [0079]. Jones notes the computer system comprising a plurality of client devices 102 a-102d.) via a local area network (LAN) hosted by the network device  (see at least Jones: Fig. 1 & ¶ [0079]. Jones notes that “the network(s) 110 may support wired and/or wireless communication via any suitable protocols, including, for example, the Internet, the Public Switched Telephone Network (PSTN), cellular or mobile network(s), local area network(s).”) wherein a location of the LAN corresponds to the presentation room (see at least Jones: ¶ [0078-0079] & Fig. 1. Jones notes that the conference interface comprises a computer-simulated virtual conference location that is presented to one or more of the participants of an audio conference via a graphical user interface. FIG. 1 illustrates a computer system 100 representing an exemplary working environment for providing a virtual conference location with an audio conference.)

Regarding Dependent Claim 4, Jones / Kolowich method for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 1, above, and Jones further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- wherein the network communications are received from respective agents residing on the plurality of user devices (see at least Jones: Fig. 33 & ¶ [0187]. Jones notes that “the action logger 3316 is capable of receiving communications from the web server 3104 about member actions on and/or off the social networking website 3106. The action logger 3316 populates the action log 3312 with information about member actions to track them.” Also at ¶ [0108] & Fig. 1: Based on the location information, “the conference interface may customize the presentation of the interface with location-based information associated with one or more participants 104. For example, the conferencing system 106 may provide a unique conference interface to each participant 104 based on the participant's corresponding location.”)

Regarding Dependent Claims 5 and 17, Jones / Kolowich method / computer program product for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claims 1 and 14, above, and Kolowich further teaches the method / computer program product for determining audience interest levels during presentations based on user device activity comprising:
- wherein the report represents the audience interest scores in of the form of a line graph / wherein the report represents the audience interest scores in a line graph (see at least Kolowich: ¶ [0061] & Fig. 4B. Kolowich teaches in FIG. 4B shows an example of the charts 410 rendered in the central interface 400 based on the tracking data 432. The tracking data 432 may be generated in response to selecting one of the view buttons 442-1, 404-2, 404-3, . . . 404-n of the central interface 400 of FIG. 4A. The chart on the left shows the number of views 412 the presentation received for each day during the past 30 days. The pie chart on the right is an engagement heat map 414. This pie chart 414 shows the proportion of viewers who earned different engagement scores from 1 to 10, grouped in “Low,” “Medium,” and “High” categories.)

Regarding Dependent Claims 6 and 18, Jones / Kolowich method / computer program product for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claims 1 and 14, above, and Kolowich further teaches the method / computer program product for determining audience interest levels during presentations based on user device activity comprising:
- wherein the report represents audience interest scores on a device by device basis or an aggregated basis (see at least Kolowich: ¶ [0069-0070] & Fig. 5D. Kolowich teaches that one purpose of the engagement score is to enable a content provider to assemble an aggregate process including a number of factors into an actionable trigger. If the system 100 detects that a viewer is not unique in that the viewer has come back to view a tracking system presentation, the tracking data 432 can be aggregated to an existing record for that particular viewer based on all of their viewing sessions.)

Regarding Dependent Claim 7, Jones / Kolowich method for determining audience Independent Claim 1, above, and Kolowich further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- wherein the determining the audience interest scores is based on comparing content associated with the user device activity with content of the presentation (see at least Kolowich: ¶ [0068] & Fig. 5D. Kolowich notes during the correlation between the user device activity containing the URL tags, IP address and cookie ID with the content of the presentation such as “Secrets of Content Marketing”. Also Kolowich notes determining user device activity for the plurality of user devices such as URL tags, IP address of user device and cookie ID. Also see Fig. 5G of Kolowich which shows “Watched KnowledgeVision presentation: “Marketo on Marketing” and earned an Engagement Score of 8 out of 10.).

Regarding Dependent Claim 8, Jones / Kolowich method for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 1, above, and Jones further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- wherein the determining the user device activity is based on identified content associated with at least one game, a web page or an application identified in the monitored network communications information, wherein the web page content is identified by accessing the web page associated with a universal resource locator (URL) identified in the network communications information (see at least Jones: ¶ [0125] & ¶ [0134]. Jones notes that “the response 2722 may include, for example, links to the resources 2714 (e.g., resource identifier 2916, a URL) or the actual information embodying the resources 2714. At block 3010, the resources 2714 are provided to one or more of the computing devices 102. The resources 2714 are provided to the participants 104 via the audio conference 114 and/or the conference interface. “The participant identifier 3802 may be determined based on any available information, including, for example, the participant's originating telephone number, an IP address, a social networking profile, or a request from the computing device 102 (e.g., URL).” Also see ¶ [0187]: “Jones notes that “the action logger 3316 is capable of receiving communications from the web server 3104 about member actions on and/or off the social networking website 3106. The action logger 3316 populates the action log 3312 with information about member actions to track them.”)
Dependent Claim 9, Jones / Kolowich method for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 1, above, and Jones further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- wherein receiving the network communications information (see at least Jones: Fig. 33 & ¶ [0187]. Jones notes that “the action logger 3316 is capable of receiving communications from the web server 3104 about member actions on and/or off the social networking website 3106. The action logger 3316 populates the action log 3312 with information about member actions to track them.” Also at ¶ [0108] & Fig. 1: Based on the location information, “the conference interface may customize the presentation of the interface with location-based information associated with one or more participants 104. For example, the conferencing system 106 may provide a unique conference interface to each participant 104 based on the participant's corresponding location.”) is based on scheduling information defining a start-time for the presentation including receiving the network communications information at a time prior to the start-time and during the presentation (see at least Jones: ¶ [0088] & ¶ [0196]. Jones notes that an alert application (or other software) residing on a client device 102 may be configured to notify the host 104 d that a conference (e.g., audio conference 114, an online conference, a virtual conference location 118, or other conference interface) has started and manages who has joined by showing the name and number of participants 104 via, for example, a push from the application. As participants join, the notification may maintain a count of the number of participants 104. It may also allow the host 104 d to quickly enter the conference from the application, modify settings prior to an audio conference 114 starting. Also at  ¶ [0196]: “ The conferencing notification application 5002 may notify a host when an audio conference 114 or conference has started and alert the host to who has joined the audio conference 114 or accessed the conference by showing, for example, the participant name, the number of current participants, etc.” See also ¶ [0237]: “Start record = “string” interfaceID = “string”.)

Regarding Dependent Claim 10, Jones / Kolowich method for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 1, above, and Kolowich further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- wherein a service provider at least one of creates, maintains, deploys and supports the computing device (see Kolowich: ¶ [0048]. Kolowich teaches that the tracking system presentation 300 may be configured and managed by a service 110 that provides instances of presentation production application clients 110-1, 110-2, which may be used by content providers to implement and manage their respective tracking system presentations 300. Examiner interprets that the service provider here under BRI is a “content provider”.)

Regarding Dependent Claim 11, Jones / Kolowich method for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 1, above, and Jones further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- wherein the receiving the network communications (see at least Jones: ¶ [0079] & ¶ [0186]. Jones notes that “the network(s) 110 may support wired and/or wireless communication via any suitable protocols, including, for example, the Internet, the Public Switched Telephone Network (PSTN), cellular or mobile network(s), local area network(s), wide area network(s), or any other suitable communication infrastructure. The client devices 102 a-102 c may be associated with participants 104 a-104 c, respectively, of the audio conference, and the client device 102 d may be associated with a host 104 d of the audio conference.” Also at ¶ [0125]: “The response 2722 may include, for example, links to the resources 2714 (e.g., resource identifier 2916, a URL) or the actual information embodying the resources 2714. At block 3010, the resources 2714 are provided to one or more of the computing devices 102.”)
- the determining the location (see at least Jones: ¶ [0103] & ¶ [0129]. Jones notes that “each participant 104 in an audio conference 114 may be identified with a unique participant identifier 3802 and may include any of the following, or other, parameters; a name 3804; a title 3806; an email address 3808; a phone number 3810; a resident and/or home address 3812; a current location 3814 (which may be obtained by GPS coordinates from the client device, from an IP address, etc.”)  
- the determining the selected group (see at least Jones: ¶ [0083] & Fig. 1. Jones notes that “the virtual conference location 118 comprises a computer-simulated conference location that is presented to the client devices 102. The virtual conference location 118 may be presented to the participants 104 a-104 d via a graphical user interface 132. The virtual conference location 118 may store in an associated memory various forms of data for managing and presenting the computer-simulated conference locations.”  The participants 104 may customize a 
- the determining the user device activity (see at least Jones: ¶ [0125] & ¶ [0187]. Jones notes that “the action logger 3316 is capable of receiving communications from the web server 3104 about member actions on and/or off the social networking website 3106. The action logger 3316 populates the action log 3312 with information about member actions to track them.” At ¶ [0125]: “The response 2722 may include, for example, links to the resources 2714 (e.g., resource identifier 2916, a URL) or the actual information embodying the resources 2714. At block 3010, the resources 2714 are provided to one or more of the computing devices 102.” At ¶ [0134]: “It should be appreciated, however, that the participant identifier 3802 may be determined based on any available information, including, for example, the participant's originating telephone number, an IP address, a social networking profile, or a request from the computing device 102 (e.g., URL).”)
Jones method for determining audience interest levels during presentations based on user device activity doesn’t explicitly teach the following:
- the determining the respective audience interest score;
- generating the report;
- providing the displayed report are provided by a service provider on a subscription, advertising, and/or fee basis
Moreover, Kolowich further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- the determining the respective audience interest score (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking data 432 may be generated in response to selecting one of the view buttons 442-1, 404-2, 404-3, . . . 404-n of the central interface 400 of FIG. 4A. The chart on the left shows the number of views 412 the presentation received for each day during the past 30 days. The pie chart on the right is an engagement heat map 414. This pie chart 414 shows the proportion of viewers who earned different engagement scores from 1 to 10, grouped in “Low,” “Medium,” and “High” categories. The engagement scores or interest scores are compared according to video playback % and slides viewed % for example, in Fig. 4C.).
- generating the report (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking system presentation 300 may be configured so that downloadable track reports are generated, which show how each viewer interacted with their respective presentations.  A report in Fig. 4C depicts audience interest scores or engagement scores 426.).
-  providing the displayed report are provided by a service provider on a subscription, advertising, and/or fee basis (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking system presentation 300 may be configured so that downloadable track reports are generated, which show how each viewer interacted with their respective presentations. FIG. 4C shows an example track report preview 420. The tracking report 420 lists the most recent unique viewers of a subject tracking system presentation. In the example report preview 420 shown in FIG. 4C, the date 422, viewer ID 424, engagement score 426, video playback % 428, and slides viewed % 429 are listed for each unique viewer of the subject tracking system presentation. Examiner interprets that the displayed report by the content provider is on an advertising basis.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Jones method to the determining the respective audience interest score, generating the report & providing the displayed report are provided by a service provider on a subscription, advertising, and/or fee basis to Kolowich, in order for the tracking system presentation 300, the content provider can be provided with tracking data report 106-2 that includes session and clickstream information regarding views and interactions at the individual viewer level, as well as across groups of viewers. This allows a content provider to more easily identify which specific viewers have viewed their online video presentation and exactly how they engaged with it (see at least Kolowich: ¶ [0050]).
Further, the claimed invention is merely a combination of old elements in a similar field for determining audience interest levels during presentation based on user device activity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kolowich, the results of the combination were predictable.

Regarding Dependent Claim 12, Jones / Kolowich method for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 1, above, and Kolowich further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- wherein the computing device includes software provided as a service in a cloud environment a client computer(s)/devices 150 (e.g. mobile phone) and a cloud 160 (or server computer or cluster thereof) provide processing, storage, and input/output devices executing application programs and the like.)

Regarding Dependent Claim 13, Jones / Kolowich method for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 1, above, and Jones further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- further comprising deploying a system for determining audience interest levels during presentations (see at least Jones: ¶  [0245] & ¶ [0259]. Jones notes that “the reward server 6510 receives indicia of one or more participant acts worthy of a corresponding unit score in the reward program from the client device(s) 102 and/or the conferencing system 106.” Also at ¶ [0259]: “The reward server 6810 receives indicia of one or more participant acts worthy of a corresponding unit score in the reward program from the client device(s) 102 and/or the conferencing system 106. Such acts may include the duration that an identified participant is connected to the audio conference, the duration that an identified participant is speaking during the course of the audio conference, posting information via the browser 3110 to a shared resource, assisting other participants to the audio conference, receiving positive feedback from a conference host.”), comprising providing a computer infrastructure (see at least Jones: Fig. 1) operable to perform the receiving the network communications (see at least Jones: Fig. 33 & ¶ [0187]. Jones notes that “the action logger 3316 is capable of receiving communications from the web server 3104 about member actions on and/or off the social networking website 3106. The action logger 3316 populates the action log 3312 with information about member actions to track them.” Also at ¶ [0108] & Fig. 1: Based on the location information, “the conference interface may customize the presentation of the interface with location-based information associated with one or more participants 104. For example, the conferencing system 106 may provide a unique conference interface to each participant 104 based on the participant's corresponding location.”), the determining the location (see at least Jones: ¶ [0103] & ¶ [0129]. Jones notes that “each participant 104 in an audio conference 114 may be identified with a unique participant identifier 3802 and may include any of the following, or other, parameters; a name 3804; a title 3806; an email address 3808; a phone number 3810; a resident and/or home address 3812; a current location 3814 (which may be obtained by GPS coordinates from the client device, from an IP address, etc.”), determining the selected group  (see at least Jones: ¶ [0180] & Fig. 1. Jones notes that a group 3222 may be defined for a group or network of members 3201. For example, a member 3201 may define a group to be a fan club for a particular band. The social networking website 3106 would maintain a group 3222 for that fan club, which might include information about the band, media content (e.g., songs or music videos) by the band, and discussion boards on which members 3201 of the group may comment about the band. See also Jones at ¶ [0083].), the determining the user device activity (see at least Jones: ¶ [0125] & ¶ [0187]. Jones notes that “the action logger 3316 is capable of receiving communications from the web server 3104 about member actions on and/or off the social networking website 3106. The action logger 3316 populates the action log 3312 with information about member actions to track them.” At ¶ [0125]: “The response 2722 may include, for example, links to the resources 2714 (e.g., resource identifier 2916, a URL) or the actual information embodying the resources 2714. At block 3010, the resources 2714 are provided to one or more of the computing devices 102.” At ¶ [0134]: “It should be appreciated, however, that the participant identifier 3802 may be determined based on any available information, including, for example, the participant's originating telephone number, an IP address, a social networking profile, or a request from the computing device 102 (e.g., URL).”), 
	Jones method for determining audience interest levels during presentations based on user device activity doesn’t explicitly teach the following:
- determining the respective audience interest score, the generating the report and the displaying the report
Moreover, Kolowich further teaches the method for determining audience interest levels during presentations based on user device activity comprising:
- the determining the respective audience interest score (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking data 432 may be generated in response to selecting one of the view buttons 442-1, 404-2, 404-3, . . . 404-n of the central interface 400 of FIG. 4A. The chart on the left shows the number of views 412 the presentation received for each day during the past 30 days. The pie chart on the right is an engagement heat map 414. This pie chart 414 shows the proportion of viewers who earned different engagement scores from 1 to 10, grouped in “Low,” “Medium,” and “High” categories. The engagement scores or interest scores are compared according to video playback % and slides viewed % for example, in Fig. 4C.), the generating the report (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking system presentation 300 may be configured so that downloadable track reports are generated, which show how each viewer interacted with their respective presentations.  A report in Fig. 4C depicts audience interest scores or engagement scores 426.) and the displaying the report (see at least Kolowich: ¶ [0060-0063]; Fig. 4A-4D. Kolowich notes that the tracking system presentation 300 may be configured so that downloadable track reports are generated, which show how each viewer interacted with their respective presentations. FIG. 4C shows an example track report preview 420. The tracking report 420 lists the most recent unique viewers of a subject tracking system presentation. In the example report preview 420 shown in FIG. 4C, the date 422, viewer ID 424, engagement score 426, video playback % 428, and slides viewed % 429 are listed for each unique viewer of the subject tracking system presentation. Examiner interprets that the displayed report by the content provider is on an advertising basis.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Jones method to the determining the respective audience interest score, the generating the report and the displaying the report to Kolowich, in order for the tracking system presentation 300, the content provider can be provided with tracking data report 106-2 that includes session and clickstream information regarding views and interactions at the individual viewer level, as well as across groups of viewers. This allows a content provider to more easily identify which specific viewers have viewed their online video presentation and exactly how they engaged with it (see at least Kolowich: ¶ [0050]).
Further, the claimed invention is merely a combination of old elements in a similar field for determining audience interest levels during presentation based on user device activity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kolowich, the results of the combination were predictable.

Regarding Dependent Claim 15, Jones / Kolowich computer program product for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 14, above, and Jones further teaches the computer program product for determining audience interest levels during presentations based on user device activity comprising:
- wherein a location of the LAN corresponds to the presentation room (see at least Jones: ¶ that the conference interface comprises a computer-simulated virtual conference location that is presented to one or more of the participants of an audio conference via a graphical user interface. FIG. 1 illustrates a computer system 100 representing an exemplary working environment for providing a virtual conference location with an audio conference.) and the determined user device activity is based on identified content associated with at least one of a game, a web page or an application of the monitored user device network traffic information (see at least Jones: ¶ [0125] & ¶ [0134]. Jones notes that “the response 2722 may include, for example, links to the resources 2714 (e.g., resource identifier 2916, a URL) or the actual information embodying the resources 2714. At block 3010, the resources 2714 are provided to one or more of the computing devices 102. The resources 2714 are provided to the participants 104 via the audio conference 114 and/or the conference interface. “The participant identifier 3802 may be determined based on any available information, including, for example, the participant's originating telephone number, an IP address, a social networking profile, or a request from the computing device 102 (e.g., URL).” Also see ¶ [0187]: “Jones notes that “the action logger 3316 is capable of receiving communications from the web server 3104 about member actions on and/or off the social networking website 3106. The action logger 3316 populates the action log 3312 with information about member actions to track them.”)

Regarding Dependent Claim 20, Jones / Kolowich system for determining audience interest levels during presentations based on user device activity teaches the limitations of Independent Claim 19, above, and Jones further teaches the system for determining audience interest levels during presentations based on user device activity comprising:
- wherein the user device activity information (see at least Jones: Fig. 33 & ¶ [0187]. Jones notes that “the action logger 3316 is capable of receiving communications from the web server 3104 about member actions on and/or off the social networking website 3106. The action logger 3316 populates the action log 3312 with information about member actions to track them.” Also at ¶ [0108] & Fig. 1: Based on the location information, “the conference interface may customize the presentation of the interface with location-based information associated with one or more participants 104. For example, the conferencing system 106 may provide a unique conference interface to each participant 104 based on the participant's corresponding location.” Also at ¶ [0118]: “The computer system 2700 for providing real-time resources 2714 to participants 104. The real-time resources 2714 are identified based on the content being discussed in the audio conference 114 and provided to the participants 104 during the audio conference 114 via the conference interface.”) is received from at least one of: the network device (see at least Jones: Fig. 1 & ¶ [0079].), the network device hosting a local area network (LAN) (see at least Jones: Fig. 1 & ¶ [0079].) to which the plurality of user devices communicate (see at least Soundararajan: ¶ [0051] & Figs. 5-6. Soundararajan notes that if the second person 122 enters the media environment 102 and logs into the primary people meter 112, the secondary data coordinator 213 of the base metering device 110 may transmit a request to wake up and/or collect secondary data from the portable devices 114, 118. See also ¶ [0068]: “If a web browser is being used on the portable device 114, the example application usage detector 428 of the proximity information generator 404 records the usage to indicate that a person was using the portable device 114 and, therefore, was in proximity with the portable device 114. In contrast, the example application usage detector 432 of the engagement information generator 408 of the illustrated example records the media associated with a website being visited via the web browser.”); and
- respective agents on the plurality of user devices (see at least Jones: Fig. 1 & ¶ [0079].)
- wherein the determined user device activity is based on identified content associated with at least one of a game, a web page or an application of the monitored user device network activity information over the LAN (see at least Jones: ¶ [0125] & ¶ [0134]. Jones notes that “the response 2722 may include, for example, links to the resources 2714 (e.g., resource identifier 2916, a URL) or the actual information embodying the resources 2714. At block 3010, the resources 2714 are provided to one or more of the computing devices 102. The resources 2714 are provided to the participants 104 via the audio conference 114 and/or the conference interface. “The participant identifier 3802 may be determined based on any available information, including, for example, the participant's originating telephone number, an IP address, a social networking profile, or a request from the computing device 102 (e.g., URL).” Also see ¶ [0187]: “Jones notes that “the action logger 3316 is capable of receiving communications from the web server 3104 about member actions on and/or off the social networking website 3106. The action logger 3316 populates the action log 3312 with information about member actions to track them.”)

7.		Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jones / Claims 1-2 and Claim 14, and in further view of US Patent # (US 9,094,710 B2) to Lee.
		Regarding Dependent Claims 3 and 16, Jones / Kolowich method / computer program product for determining audience interest levels during presentations based on user device activity doesn’t explicitly teach the following:
	- further comprising discarding the network communications information from the user devices of the plurality of user devices other than the selected group based on a threshold of the connection signal strength information of each of the user devices at the network device (see Dependent Claim 3);
	- wherein the program instructions further cause the computing device to discard a subset of the user device network traffic information, the subset being the user device network traffic information from the user devices other than the selected group based on a threshold of the connection signal strength information of each of the user devices at the network device (see Dependent Claim 16)
		Lee however in the analogous art for determining audience interest levels during presentations based on user device activity teaches the following:
	- further comprising discarding the network communications information from the user devices of the plurality of user devices other than the selected group (see at least Lee: Col. 26, Lns. 24-39: Lee notes that the method may instead cause the media monitoring information to be discarded and/or removed from memory such that the merging and storing operations need not be performed. The decision about whether to keep or discard media monitoring information associated with spillover depends on whether spillover data is of interest to those performing the audience measurement process. “The corresponding media monitoring information is deemed to be associated with media that was actually viewed by the audience member 106 carrying the PPM 104 and, therefore, is not modified (nor discarded) before being merged with the corresponding time stamped location information (block 1172) and stored in the memory 1725 (block 1174).”), based on a threshold of the connection signal strength information of each of the user devices at the network device (see at least Lee: Fig. 18 & Col. 27, Lns. 57-67. Lee teaches that the PPM 104 then compares the signal strengths of the location signals to one another (block 1218) and selects the location signal having the relatively stronger signal strength (block 1220) by, for example, discarding or disregarding the spillover location signal having relatively less signal strength. Also Lee: Col. 28, Lns. 1-7: “The PPM 104 may use the to determine which of the received location signals is a spillover signal and which is associated with the room or location in which the PPM 104 is located and then discard or disregard the spillover location signal associated with the relatively lower signal strength.” See at Col. 10, Lines 50-53 of Lee: regarding the “threshold of the connection signal strength information of each of the user devices at the network device”. ) (see Dependent Claim 3)
	- wherein the program instructions further cause the computing device to discard a subset of the user device network traffic information (see at least Lee: Col. 26, Lns. 24-39: Lee notes that the method may instead cause the media monitoring information to be discarded and/or removed from memory such that the merging and storing operations need not be performed. The decision about whether to keep or discard media monitoring information associated with spillover depends on whether spillover data is of interest to those performing the audience measurement process. “The corresponding media monitoring information is deemed to be associated with media that was actually viewed by the audience member 106 carrying the PPM 104 and, therefore, is not modified (nor discarded) before being merged with the corresponding time stamped location information (block 1172) and stored in the memory 1725 (block 1174).”), the subset being the user device network traffic information from the user devices other than the selected group based on a threshold of the connection signal strength information of each of the user devices at the network device (see at least Lee: Fig. 18 & Also Lee: Col. 28, Lns. 1-7. Lee teaches that “the PPM 104 may use the operations of blocks 1218 and 1220 and the attenuation effect to determine which of the received location signals is a spillover signal and which is associated with the room or location in which the PPM 104 is located and then discard or disregard the spillover location signal associated with the relatively lower signal strength.” See at Col. 10, Lines 50-53 of Lee: regarding the “threshold of the connection signal strength information of each of the user devices at the network device”.) (see Dependent Claim 16)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Jones / Kolowich method / computer program product to further comprising discarding the network communications information from the user devices of the plurality of user devices other than the selected group & wherein the program instructions further cause the computing device to discard a subset of the user device traffic information, the subset being the user device traffic information from the user devices other than the selected group of Lee, wherein the PPM 104 then compares the signal strengths of the location signals to one another and selects the location signal having the relatively stronger signal strength by discarding or disregarding the spillover location signal having relatively less signal strength. Tuning the room differentiators 118 a and 118 b to emit or broadcast location signals using relatively low power causes the location signals to be substantially attenuated by walls (see at least Lee: Col. 27, Lns. 60-67).
Further, the claimed invention is merely a combination of old elements in a similar field for determining audience interest levels during presentation based on user device activity, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Lee, the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERICK J HOLZMACHER/               Patent Examiner, Art Unit 3623                                                                                                                                                                                         
/BRIAN M EPSTEIN/               Supervisory Patent Examiner, Art Unit 3683